DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 23rd 2021 has been entered.

Response to Arguments
3.	According to paper filed August 23rd 2021, claims 1-20 are pending for examination with a December 5th 2018 priority date under 35 USC §119(e).
	By way of the present Amendment, claims 1, 6, 9, 16, and 18 are amended. No claim is added or canceled.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
7.	Claims 1-18 are rejected under 35 U.S.C. §103 as being unpatentable over Allen et al. (US 2007/0016792), hereinafter Allen, and further in view of Jain et al. (US 2015/0301739), hereinafter Jain.
Claim 1
“causing a linear on-screen keyboard that includes an array of input keys and a focus indicator to be displayed, wherein navigation of the focus indicator to an input key in the array enables a selection of a character corresponding to the input key” Allen Figure 6 and [0051] discloses “crosshair 602 as an overlay on soft keyboard 600. The “crosshair” functions as the “linear on-screen keyboard” as claimed.

“upon determining that the focus indicator has navigated to a first input key in the array, causing one or more utility keys not included in the linear on-screen keyboard to be displayed in a first location proximate to the first input key” Allen Figure 6 depicts an input key selected in the array, the “selection square” (i.e., 604) functions as the “focus indicator” as claimed; the dubbed “utility keys” that is not included in the linear on-screen keyboard functions as a selection indicator and is disclosed in Jain et al.;
Jain Figure 2a depicts a display marker 230 and Jain [0037] discloses “[a] display marker 230 may be shown for guiding purposes. It shows… selection tool is located or selecting within interface 200. One portion of interface 200 shows a preview 240 of the final character to be inputted. In FIG. 2a, an empty space is selected, as shown by the location of display marker 230”;

“upon determining that the focus indicator has navigated to a second input key in the array, causing the one or more utility keys to be displayed in a second location proximate to the second input key, wherein the second location is different from the first location” Jain Figures 2a & 2b depict a display marker 230 navigated from one place to another, wherein the display marker moved from a first location as depicted in Figure 2a to a second location as depicted in Figure 2b.

Allen and Jain disclose analogous art. However, Allen does not spell out the “utility keys not included in the linear on-screen keyboard” as recited above. It is disclosed in Jain. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Jain into Allen to enhance its input key selection functions.

Claim 2
“wherein at least one of the one or more utility keys comprises a special character input key” Allen Figure 6 depicts many special character input keys.

Claim 3
“wherein the special character input key is associated with a first language, and wherein the first language is determined based on one of a current location of a computing device causing the linear on-screen keyboard to be displayed, a preferred language setting associated with the computing device, and an input key selection history associated with the computing device” Allen [0032] discloses “notebook computers”, which include language setting in the Control Panel of computer operating systems. The claimed feature is inherently disclosed in Allen.

Claim 4
“causing the one or more utility keys to be displayed in a first location and the first input key to be displayed in a second location, wherein the first location is displayed from the second location in a first direction that is perpendicular to a second direction in which the focus indicator is configured to navigate over the array of input keys” Jain Figure 2a depicts a display marker 240 and various options 250 with a first and a second directions respectively that are perpendicular to each other.

Claim 5
“receiving a user input for navigating the focus indicator in the first direction to a first utility key; and in response, causing the focus indicator to visually highlight the first utility key” Allen [0051] discloses “a crosshair is used that highlights all the keys covered by the crosshair and highlights the key to be selected with a square…. or the key could be highlighted a different color”.

Claim 6
“receiving a user input for navigating the focus indicator in the second direction from the first input key to the second input key in the array of input keys; and in response, causing the focus indicator to visually highlight the second input key” Allen [0051] discloses “a crosshair is used that highlights all the keys covered by the crosshair and highlights the key to be selected with a square…. or the key could be highlighted a different color”.

Claim 7
“determining that the first input key comprises an auxiliary character fly-out key; and causing a plurality of auxiliary character keys to be displayed in the linear on-screen keyboard, wherein each of the plurality of auxiliary character keys enables a selection of a different respective auxiliary character via navigation of the focus indicator” Allen [0053] discloses, referring to Figure 6, “if a user selects T as shown in soft keyboard 600, the resulting number encrypted characters could be anywhere from 1 character to whatever number is selected”.
Claim 8
“wherein causing the plurality of auxiliary character keys to be displayed comprises, for each of the auxiliary characters, displacing one of the input keys in the array” Allen [0053] discloses, referring to Figure 6, “if a user selects T as shown in soft keyboard 600, the resulting number encrypted characters could be anywhere from 1 character to whatever number is selected”.

Claim 9
Claim 9 is rejected for the similar rationale given for claim 1.

Claim 10
“wherein each of the one or more utility keys corresponds to a respective input operation that is performed with a frequency greater than frequencies corresponding to one or more input keys of the array” Jain [0043] discloses “Moving display marker 230 within predefined area 235… morphs circular base character 220 to a morphed character corresponding to an ‘a’ 225, Morphed character 225 appears similar to script letter ‘a’”. Moving the marker to select a character indicates frequent use of the marker than the input keys.  

Claim 11
“wherein at least one of the respective input operations comprises one of a backspace operation, a delete operation, and a space operation” Jain Figure 2a and [0037] discloses “[i]n FIG. 2a, an empty space is selected, as shown by the location of display marker 230… a space will be inserted when the selection is released”.

Claims 12-13
Claims 12 and 13 are rejected for the similar rationale given for claims 2 and 3 respectively.

Claims 14-16
Claims 14-16 are rejected for the rationale given for claims 4-6 respectively.
Claims 17-18
Claims 17 and 18 are rejected for the similar rationale given for claims 7 and 1 respectively.

8.	Claims 19-20 are rejected under 35 U.S.C. §103 as being unpatentable over Allen et al. (US 2007/0016792), hereinafter Allen, and Jain et al. (US 2015/0301739), hereinafter Jain, and further in view of Majid (US 9,681,183), hereinafter Majid.
Claim 19
“wherein the processor is configured to cause one or more utility keys to be displayed proximate to the first input key by a television-based display system” Allen Figure 6 and Majid Figure 1.

Allen, Jain, and Majid disclose analogous art. However, Allen does not spell out the “television-based display system” as recited above. It is disclosed in Majid. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Majid into Allen to enhance its remote casting display functions.

Claim 20
“wherein the processor is configured to cause the linear on-screen keyboard to be displayed in response to a receiving an input from a remote control of the television-based display system” Majid Figure 1.

Response to Arguments
9.	Applicant's arguments filed August 23rd 2021 have been fully considered but they are not persuasive.
	Applicant argues that Allen contains no teachings of the newly amended claim 1 feature “upon determining that the focus indicator has navigated to a second input key in the array, causing the one or more utility keys to be displayed in a second location proximate to the second input key, wherein the second location is different from the first location”.
	Applicant further argues that “Allen discloses displaying a soft keyboard that includes various alphanumeric keys. …When the selection square is navigated to a key on the soft keyboard, the selection square highlights the selected key. See id. Notably, however, navigating the selection square to a different key does not cause any utility keys to be displayed in a different location.” Said arguments are not persuasive.
	The argued key feature of Allen, “navigating the selection square to a different key does not cause any utility keys to be displayed in a different location”, is a deliberate incorrect reading of the prior Office action dated 6/23/2021. What is a utility key as claimed? A floating utility key (i.e., 610 depicted in Figures 6A-6C of the present application) functions as a selection indicator or a selection marker.
As indicated in 6/23/2021 Office action, the dubbed “utility keys” that is not included in the linear on-screen keyboard functions as a selection indicator and is disclosed in Jain et al. This selection “indicator” or “marker” is disclosed in Jain et al. Jain Figures 2a & 2b depict a display marker 230 navigated from one place to another, wherein the display marker moved from a first location as depicted in Figure 2a to a second location as depicted in Figure 2b.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571)272-6088; RightFax number is (571) 273-6088.  The examiner can normally be reached on Monday to Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175